Pottle, J.
1. It is no ground for rejecting answers to interrogatories that one set of questions was propounded to two witnesses, each of whom made separate answers to, the interrogatories.
2. All of the other questions made in the record were settled adversely to the plaintiff in error when the case was before this court at a previous term. Yesbik v. Macon, Dublin & Savannah R. Co., 11 Ga. App. 298 (75 S. E. 207). There is no evidence in the present record that the damage to the goods resulted from a compliance by the initial carrier with instructions given by the shipper. The evidence demanded the verdict, and there was no error in refusing a new trial.

Judgment affirmed.

John 8. Adams, Charles Alcerman, for plaintiff in error.
W. C. Davis, contra.